Citation Nr: 1755156	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The Board notes that the issue on appeal certified by the RO was entitlement to service connection for a left knee disability.  However, at the April 2017 hearing, the Veteran and his representative clarified that he was seeking service connection for a right knee disability.  In light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that the Veteran submitted a claim for entitlement to service connection for a right knee disability in June 2009, which was denied by the RO in a February 2010 rating decision.  In April 2010, the Veteran submitted additional evidence regarding his "bi-lateral knee conditions," which was construed by the RO as a new claim for entitlement to service connection for a left knee disability.   In July 2010, the Veteran was notified that his right knee disability had already been denied and in order to reconsider the decision, additional evidence would need to be submitted or a Notice of Disagreement (NOD) would need to be filed.  

The Board finds that the Veteran's April 2010 statement and submission of new evidence must be construed as a NOD, as it was received within one year of the February 2010 rating decision.  As such, the Veteran's appeal for entitlement to service connection for a right knee disability stems from the February 2010 rating decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disability.  Specifically, he contends that he has suffered from pain and swelling since injuring his right knee on active duty service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

In the April 2017 Board hearing, the Veteran testified that he had right knee problems in service and continued to have knee problems after separation from service.  The Veteran stated that his post-service occupation was that of a carpenter and that he would visit a union-sponsored medical group to treat issues with his knee.  After retirement, the Veteran dealt with his knee pain on his own until realizing he could receive medical treatment from VA.

The Board notes that the medical records contained in the electronic claims folder only go back as far as 2007.  In addition to the Veteran's testimony regarding continuous post-service medical treatment for his right knee, a May 2009 private treatment record notes that the Veteran was seen by Dr. B., an orthopedic surgeon, from 1979 to 1981; Dr. M. H., an orthopedic surgeon, from 1988 to 1990; and Dr. A. D., an orthopedist, from 1989 to 1990.  Furthermore, a September 2007 private treatment record references a right knee open meniscectomy surgery more than 25 years ago and a left knee scope 20 years ago.  As there are pertinent treatment records that are clearly missing from the Veteran's electronic claims file that could aid in his appeal, remand is necessary so that the RO may attempt to locate and associate these treatment records with the claims file.  

The Board also notes that the Veteran was provided VA examinations for his right knee in January and June 2014.  Both VA examiners provided negative nexus opinions and, in pertinent part, cited to the lack of documented post-service medical treatment for the Veteran's right knee.  The Board finds these assessments problematic in light of missing private treatment records.  Further, neither examiner took into consideration the Veteran's contentions of continuity of knee pain since separation from service and the multiple lay statements from family and friends that corroborated the Veteran's assertions.  As such, after an attempt is made to obtain missing treatment records and associate them with the claims file, the Veteran should be afforded a new VA examination to determine whether his right knee disability is related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Contact the Veteran and with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated him for his knee disabilities, specifically from the Carpenters Union (Local 1)-sponsored medical center, Dr. B., Dr. M. H., and Dr. A. D.  Provide the Veteran with the appropriate authorization for release forms.

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination to assess the etiology of his currently diagnosed right knee disability.  The electronic claims file, including a copy of this REMAND, must be made available to and be reviewed by the examiner.  

The examiner should determine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's right knee disability either began during or was otherwise caused by his active duty service.  Please explain why or why not.

In rendering the requested opinion, the examiner is asked to specifically address the Veteran's reports of knee injury from loading and unloading artillery from tanks while in service and his contentions that his right knee pain has been continuous since his separation from service.  The examiner is also asked to acknowledge the lay statements of record from family and friends, corroborating the Veteran's assertions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




